IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-78,129-01 and WR-78,129-02


EX PARTE WESLEY LYNN RUIZ





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
IN CAUSE NO. F0750318 IN THE 194TH DISTRICT COURT
DALLAS COUNTY



Per Curiam.

O R D E R


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071.
	In 2008, a jury convicted applicant of the offense of capital murder and returned
affirmative answers to the punishment issues submitted under Article 37.071. (1)  The trial
court, accordingly, set punishment at death.  This Court affirmed applicant's conviction and
sentence on direct appeal.  Ruiz v. State, No. AP-75,968 (March 2, 2011) (not designated for
publication), cert. denied, 132 S. Ct. 402 (2011).
	Applicant presents eight allegations in his application in which he challenges the
validity of his conviction and sentence.  The trial court held an evidentiary hearing and
entered findings of fact and conclusions of law recommending that the relief sought be
denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judge's recommendation and adopt the trial judge's findings and
conclusions.  Based upon the trial court's findings and conclusions and our own review, we
deny relief.
	Additionally, applicant filed a Supplement to Application for Post Conviction Writ
after the deadline provided for filing an initial application for habeas corpus.  We find that
this Supplement is a subsequent application.  See Art. 11.071.  We further find that it fails
to meet any of the exceptions provided for in Article 11.071, § 5.  Therefore, we dismiss
applicant's Supplement as an abuse of the writ without considering the merits of the claims.
	IT IS SO ORDERED THIS THE 26TH DAY OF SEPTEMBER, 2012.

Do Not Publish
1.   Unless otherwise specified, all references to Articles refer to the Texas Code of
Criminal Procedure.